GSCCCA .@gsdihie Bde4661-SDG-WEJ Document 6-5 Filed 12/14/20 Page 1 ofphge 1 of 1

BK:17207 PG:275-275
Filed and Recorded
Jun-02-2020 08:00 AM

DOC# 2020 - 016684
BARBARAA. HARRISON
CLERK OF SUPERIOR COURT
HENRY COUNTY, GA
Participant ID: 5224125492

When Recorded Return To:
CitiMortgage, Inc,

C/O Nationwide Title Clearing, Inc.
2100 Alt. 19 North

Palm Harbor, FL 34683

CitiMortgage Loan No 2001160060

ASSIGNMENT OF SECURITY DEED

FOR GOOD AND VALUABLE CONSIDERATION, the sufficiency of which is hereby acknowledged, the
undersigned, CITIMORTGAGE, INC., WHOSE ADDRESS IS 1000 TECHNOLOGY DRIVE, O’FALLON
MO 63368, (ASSIGNOR), by these presents does convey, grant, assign, transfer and set over the described
Security Deed with all interest secured thereby, all liens and any rights due or to become due thereon ta

WILMINGTON SAVINGS FUND SOCIETY, FSB, AS TRUSTEE OF STANWICH MORTGAGE LOAN
TRUST H, WHOSE ADDRESS IS C/O 1600 SOUTH DOUGLASS ROAD, SUTTE 110, ANAHEIM, CA
92806, ITS SUCCESSORS AND ASSIGNS, (ASSIGNEE).

Said Security Deed is executed by RICKY R. FRANKLIN to MORTGAGE ELECTRONIC
REGISTRATION SYSTEMS, INC., AS GRANTEE, AS NOMINEE FOR HOME STAR MORTGAGE
SERVICES, LLC, ITS SUCCESSORS AND ASSIGNS and recorded in Deed Book 6306_and Page 99 in the
office of the Clerk of the Superior Court of HENRY County, Georgia.

IN. WITNESS WHEREOE, the undersigned has hereunto set its hand this Olst day of June in the year 2020.
CITIMORTGAGE, INC.

By:

 

SUSAN HICKS
VICE PRESIDENT.

By: EL Curse
ERCILIA GREEN
VICE PRESIDENT:
All persons whose signatures appear above have qualified

authority to sign and have reviewed this document and
supporting documentation prior to signing,

Signed, sealed and delivered in the presence of the below
named witness:

JUSTICE YOAKAM
WITNESS
STATE OF FLORIDA COUNTY OF PINELLAS
Sworn to (or affirmed) and subscribed before me by means of [X] physical presence or [ ] online notarization

on this Olst day of June in the year 2020, by Susan Hicks and Ercilia Green as VICE PRESIDENT and VICE
PRESIDENT, respectively of CITIMORTGAGE, INC., who is (are) personally known by me.
[Pony “) Notary Public - State of Florida

aN 26! Commission # GG 317522

CLAIRE COX RE" My Comm, Expires Mar 24, 2023
COMM EXPIRES: 03/28/2023 q Bonded through National Notary Assn,

 

 

 

ee ee ae ee

CLAIRE COX

 

   

 

 

 

Document Prepared By: Dave LaRose/NTC, 2100 Alt. 19 North, Pali Harbor, FL 34683 (800)346-9152
CMOAV 23547343 2020WL-006 DOCR T012006-03:23:13 [C-1] EFRMGAIL_CI

AOAC i

190051436737"

 

 

 

https://search.gsccca.org/Imaging/HTMLS5 Viewer.aspx?id=76 138245 &key1=17207&key2... 12/9/2020
